United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1271
Issued: March 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 16, 2020 appellant filed a timely appeal from an April 1, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On June 11, 2019 appellant, then a 50-year-old paralegal specialist, filed an occupational
disease claim (Form CA-2) alleging that she sustained several conditions due to work-related
1

5 U.S.C. § 8101 et seq.

stress, including bipolar disorder, hypertension, incontinence/flatulence, elevated cholesterol, and
diabetes. She indicated that she started working as a paralegal specialist for the employing
establishment on October 20, 2014. Appellant maintained that her supervisor, L.M., created a
stressful and hostile work environment as time progressed, and indicated that there were Equal
Employment Opportunity Commission (EEOC) issues. She asserted that L.M. did not like the
way she communicated and asked her if she would quit her job. Appellant noted that she first
became aware of her claimed conditions on October 20, 2014 and first realized their relation to her
federal employment on July 31, 2018. She stopped work on July 17, 2017.
In a June 10, 2019 statement, appellant further discussed her claimed employment-related
conditions and again claimed that her work environment aggravated her health. She maintained
that L.M. intentionally exposed her to a hostile work environment and asked if she was going to
quit “due to circumstances surrounding my employment.” Appellant indicated that, due to
workplace stress, she had to go on leave under the Family and Medical Leave Act (FMLA) in
July 2018 and then had to file for disability retirement in July/August 2018.
Appellant submitted medical evidence in support of her claim, including reports of
Dr. Huong T. Dang, a Board-certified psychiatrist, and Dr. Oladapo Olarinde, a Board-certified
family practitioner. In an August 7, 2018 report, Dr. Dang indicated that appellant reported
experiencing stress in dealing with her supervisor. She discussed appellant’s medical history and
diagnosed, inter alia, unspecified bipolar and related disorder, and depressive disorder with
psychotic features. Appellant also submitted time and attendance summary reports from July and
September 2018.
In a June 25, 2019 development letter, OWCP requested that appellant submit additional
factual and medical evidence in support of her claim, including a physician’s opinion supported
by a medical explanation regarding the cause of her claimed emotional condition. It provided a
questionnaire for her completion, which posed questions regarding her claimed employment
factors. OWCP afforded appellant 30 days to respond.
In response, appellant submitted on July 2, 2019, answers to the questionnaire provided by
OWCP. She asserted that L.M. treated her differently on purpose due to her race and that the
harassment was continuous in nature. Appellant asserted that L.M. retaliated against her for filing
an EEOC complaint in 2016.
Appellant submitted documents relating to the EEOC complaint she filed in 2016. In
connection with this claim, she claimed that in October 2015 she was improperly instructed not to
take sick leave for the rest of the year and that in December 2015 she was denied compensatory
time. Appellant also alleged that on December 24, 2015, L.M. accused her of “gaming the system”
when she tried to change her schedule and that on February 15, 2016 she wrongly did not receive
holiday pay. She further claimed that on March 1, 2016 she was approved for reasonable
accommodation that did not address her needs and that on March 30, 2016 L.M. called her
“stupid.” Appellant alleged that on September 8, 2016 she was given an improper verbal
reprimand when L.M. asked her if she was going to quit her job and that on an unspecified date
her work duties were wrongly reduced and her work was delegated to another employee.

2

Appellant submitted an April 16, 2019 final EEOC decision, which addressed her appeal
of a September 28, 2017 final EEOC decision denying her claims of discrimination. In this
decision, an EEOC official addressed each of her above-noted claims and found that it had been
properly determined in the prior decision dated September 28, 2017 that the employing
establishment did not subject her to discrimination or other wrongdoing. The official found that
the employing establishment provided reasonable accommodation to appellant for her bipolar
disorder by allowing her to change her schedule and that it appropriately handled matters relating
to sick leave, holiday pay, and compensatory time. Appellant noted that L.M. explained that she
reassigned some of appellant’s tasks to another employee because the work schedule of that
employee made it more suitable for appellant to perform those tasks. The official indicated that
the evidence revealed that L.M. denied that she called appellant stupid on March 30, 2016 after
appellant improperly sent out a draft in portable document format (PDF), but that she indicated
she might have stated that it would be stupid to put a draft into PDF. She noted that it was
confirmed that L.M. told appellant that she was “gaming the system” on December 24, 2015 when
appellant attempted to change her schedule in the middle of a pay period to get more holiday time.
The official noted it was established that on September 8, 2016 L.M told appellant that she should
be careful about what she stated to people. In addition, it was established that L.M. asked appellant
whether she intended to quit and that, when appellant stated that she did not, L.M. responded by
saying, “Good.” The official noted that L.M. advised that she was not angry when she made these
statements, but rather wished to provide constructive criticism at a time when appellant was having
difficulties communicating with coworkers. She concluded that, when considering L.M.’s
comments and actions in context, it had not been shown that L.M. subjected appellant to
discrimination or created a retaliatory or hostile work environment.2
By decision July 31, 2019, OWCP denied appellant’s claim for an employment-related
emotional condition. It determined that she had not established a compensable employment factor.
On August 5, 2019 appellant requested a hearing before a representative of OWCP’s
Branch of Hearings and Review. During the hearing held on January 16, 2020, she testified that
there was no person that witnessed or overheard L.M. calling appellant stupid on March 30, 2016.
Appellant explained that she was attempting to send a document and did not realize that it was a
PDF document. She testified that L.M. threw a stapler at her on October 20, 2014 and explained
that L.M.’s actions against appellant progressively worsened and that her statements to appellant
became intolerable. Appellant indicated that L.M. asked her whether she was going to quit and
asserted that her working conditions caused or worsened her medical conditions. She explained
that she had appealed the EEOC decision denying her complaint, but asserted that the ruling was
not in her favor because her complaints were not understood.
After the hearing, additional documents were added to the case record, including the
employing establishment’s January 24, 2020 proposed removal due to appellant’s excessive
absences, a February 14, 2018 notice of response deadline, August 4, 2016 and January 9, 2017
affidavits that L.M. produced in conjunction with appellant’s EEOC complaints, and August 10,
2016 and January 13, 2017 statements appellant produced in response to L.M.’s EEOC affidavits.

2

Appellant also submitted additional medical evidence in support of her claim.

3

In her August 4, 2016 affidavit, L.M. indicated that she provided reasonable
accommodation to appellant by approving appellant’s request regarding telework days. She noted
that the human resources office advised her that she could not approve appellant’s request to
change appellant’s schedule on short notice in order to receive pay for federal holidays. L.M.
indicated that in December 2015 appellant sent out a draft document as a PDF document despite
the fact that such documents are normally sent out in Microsoft Word format. She noted that she
had a conversation with appellant, who indicated that she had intentionally sent the document as a
PDF document because she thought it was a good idea. L.M. reported that she did not call
appellant stupid, but might have stated that it would be stupid to send the draft in the wrong format.
With regard to appellant’s allegation that she was accused of “gaming the system” with respect to
her request to change her work schedule, L.M. explained that she told appellant that it would be
improper and gaming the system, to change her schedule in the middle of a pay period in order to
receive pay for a holiday. She noted that appellant did not have any accrued sick leave and owed
advanced sick leave. Therefore, L.M. denied appellant’s request for additional advanced sick
leave. She indicated that appellant was advised that she could not take additional advanced sick
leave unless the FMLA covered it. L.M. explained that she had taken similar action towards
another similarly situated employee.
In an August 10, 2016 affidavit produced in response to L.M.’s August 4, 2016 affidavit,
appellant contested L.M.’s assertion that it was reasonable to deny appellant’s request to change
her workdays to reflect that a given week had a holiday. She claimed that L.M. did, in fact, call
her stupid with respect to the matter involving the PDF document, and expressed her belief that
L.M. was accusing her of theft when she stated that she was gaming the system. Appellant also
generally contested L.M.’s assertions that she had properly handled matters relating to leave usage
and work assignments.
In her January 9, 2017 affidavit, L.M. indicated that she recalled meetings with appellant
on September 8 and 15, 2016. She explained that she previously had a discussion with appellant
and another paralegal and needed to follow-up with appellant regarding a September 8, 2016
e-mail that appellant sent about ineffective communication with the other paralegal. L.M.
indicated that she discussed the problems with appellant, but was not angry during the meeting.
She noted that during the second meeting on September 15, 2016 she advised appellant that she
needed to be careful about what she stated to people and consider their points of view. L.M.
indicated that this comment was made in the context of the other paralegal having felt that appellant
made various accusations against her. She also noted that, during this meeting, she asked appellant
if she was considering quitting because of the communication issues and overlapping schedule
problems among the clerks. When appellant indicated that she was not quitting, L.M. noted that
she replied, “Good.” She explained that the following week after the progress review, appellant
told her that she felt that the discussion regarding quitting constituted constructive discharge and
that she felt that she was hostile. L.M. noted that she apologized to appellant and told appellant
that she was trying to speak openly and plainly. She discussed the assignment of work and
explained that all assignments were properly made given the work start times for the various clerks
as well as the fact that appellant did not work well with one of the attorneys. L.M. also explained
that appellant had been cordial towards her and indicated that she, as the supervisor, had remained
cordial towards appellant. She indicated that she did not recall telling appellant that a certain work
assignment was none of her business. L.M. indicated that appellant’s manner of speaking was at

4

times vague and imprecise and she noted that had asked appellant to choose her words more
thoughtfully.
In a January 13, 2017 statement, appellant asserted that L.M. did, in fact, tell appellant that
a work assignment involving redaction of information was none of her business. She restated her
belief that L.M. unfairly reprimanded her during the September 15, 2016 meeting and that she
made improper comments about her communication skills.
The case record was also supplemented to include the original September 28, 2017 final
EEOC decision on appellant’s complaint. In this decision, an EEOC official determined that the
full evidentiary record did not establish that L.M. subjected appellant to discrimination or created
a retaliatory or hostile work environment. She found that the employing establishment provided
reasonable accommodation to appellant for appellant’s bipolar disorder and appropriately handled
matters relating to sick leave, holiday pay, and compensatory time. The official noted that L.M.
explained that she reassigned some of appellant’s tasks to another employee because the work
schedule of that employee made it more suitable for her to perform those tasks. She indicated that
the evidence revealed that L.M. denied that she called appellant stupid on March 30, 2016 after
appellant improperly sent out a draft in PDF, but that L.M. had indicated that she might have stated
that it would be stupid to put a draft into PDF. The official noted that it was confirmed that L.M.
told appellant that she was gaming the system, and that she should be careful about what she stated
to people. In addition, the EEOC decision established that L.M. asked appellant whether she
intended to quit and that, when appellant stated that she did not, L.M. responded by saying,
“Good.” The official concluded that, when considering L.M.’s comments and actions in context,
no improper actions were committed.
By decision dated April 1, 2020, OWCP’s hearing representative affirmed the July 31,
2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
3

Supra note 1.

4

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

5
20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).

5

she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.7 On the other hand, the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force or
his or her frustration from not being permitted to work in a particular environment, or to hold a
particular position.8
A claimant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.9 This burden includes the submission of a detailed
description of the employment factors or conditions which he or she believes caused or adversely
affected a condition for which compensation is claimed, and a rationalized medical opinion
relating the claimed condition to compensable employment factors.10
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship, and which working conditions are not deemed factors of employment and may
not be considered.11 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, it must base its decision on an analysis of the medical evidence.12

6

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
7

Lillian Cutler, 28 ECAB 125 (1976).

8

A.E., Docket No. 18-1587 (issued March 13, 2019); Gregorio E. Conde, 52 ECAB 410 (2001).

9

B.S., Docket No. 19-0378 (issued July 10, 2019); Pamela R. Rice, 38 ECAB 838, 841 (1987).

10

P.B., Docket No. 17-1912 (issued December 28, 2018); Effie O. Morris, 44 ECAB 470, 473-74 (1993).

11

See O.G., Docket No. 18-0359 (issued August 7, 2019); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

12

Id.

6

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
Appellant alleged that she sustained an emotional condition due to various incidents and
conditions at work. Therefore, the Board must initially review whether these alleged incidents and
conditions are covered employment factors under the terms of FECA. The Board notes that
appellant’s claim does not directly relate to her regular or specially assigned duties under Lillian
Cutler.13 Rather, appellant claimed that her supervisor, L.M., committed error and abuse with
respect to various administrative/personnel matters. She also claimed that L.M. subjected her to
harassment and discrimination.
With respect to administrative or personnel matters, appellant claimed that L.M.
mishandled matters related to sick leave, holiday pay, compensatory pay, reasonable
accommodation requests, and the assignment of work tasks. The Board has held that
administrative and personnel matters, although generally related to the employee’s employment,
are administrative functions of the employer rather than the regular or specially assigned work
duties of the employee and are not covered under FECA.14 However, the Board has also held that,
where the evidence establishes error or abuse on the part of the employing establishment in what
would otherwise be an administrative matter, coverage will be afforded.15 In determining whether
the employing establishment has erred or acted abusively, the Board will examine the factual
evidence of record to determine whether the employing establishment acted reasonably.16
The Board finds that appellant has not submitted sufficient evidence to establish the abovenoted claims about administrative/personnel matters. Appellant submitted documents from an
EEOC claim she filed in 2016, which concerned some of these matters, but the communications
did not show that the employing establishment committed error or abuse with respect to these
matters. In fact, the case record contains a September 28, 2017 final EEOC decision, which
discusses many of these administrative matters and finds that L.M. did not engage in any
wrongdoing. The case record also contains an April 16, 2019 final EEOC decision, which affirmed
the findings of the September 28, 2017 decision. These decisions provide a great deal of detail
from L.M’s affidavits (produced in conjunction with the EEOC proceedings and contained in the
present case record) in which she provided reasoning for her handling of various administrative/
personnel matters. Appellant has not otherwise presented evidence, such as another final decision
of an administrative body, to show that L.M. or other managers committed error or abuse with
respect to administrative or personnel matters.17 Although appellant expressed dissatisfaction with
13

See Lillian Cutler, supra note 7.

14
T.L., Docket No. 18-0100 (issued June 20, 2019); Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen,
41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).
15

M.S., Docket No. 19-1589 (issued October 7, 2020); William H. Fortner, 49 ECAB 324 (1998).

16

J.W., Docket No. 17-0999 (issued September 4, 2018); Ruth S. Johnson, 46 ECAB 237 (1994).

17

See generally M.R., Docket No. 18-0304 (issued November 13, 2018).

7

the actions of L.M., the Board has held that mere dislike or disagreement with certain supervisory
actions will not be compensable absent error or abuse on the part of the supervisor.18 She has not
substantiated error or abuse committed by L.M. or other managers in the above-noted matters and,
therefore, she has not established a compensable employment factor with respect to administrative
or personnel matters.
Appellant also alleged harassment and discrimination by L.M. and claimed that she created
a stressful hostile work environment. She asserted that L.M. treated her differently on purpose
due to her race and retaliated against her for filing an EEOC complaint in 2016. Appellant also
asserted that L.M. made comments and engaged in actions that rose to the level of harassment and
discrimination. For example, she alleged that L.M. called her stupid with respect to her production
of a PDF document, effectively threatened her job security by asking her whether she intended to
quit, and told her that a given work assignment was none of her business. To the extent that
disputes and incidents alleged as constituting harassment are established as occurring and arising
from an employee’s performance of his or her regular duties, these could constitute employment
factors.19 The Board has held that unfounded perceptions of harassment do not constitute an
employment factor.20 Mere perceptions are not compensable under FECA and harassment can
constitute a factor of employment if it is shown that the incidents constituting the claimed
harassment actually occurred.21
The Board notes that many of appellant’s claimed instances of harassment/discrimination
were extensively discussed in the aforementioned September 28, 2017 and April 16, 2019 final
EEOC decisions. It had been determined in these decisions that L.M. did not subject appellant to
discriminatory, retaliatory, or otherwise improper actions, and that L.M. did not create a hostile
work environment. For example, it was determined that there was insufficient evidence to
establish appellant’s allegations that L.M. called her stupid or told her that a given work
assignment was none of her business. Moreover, there was insufficient evidence to show that L.M.
threatened appellant’s job when she asked appellant if she intended to quit her job. Rather, she
explained that she asked the question due to concern for appellant’s welfare and had, in fact,
responded, “Good,” when appellant indicated that she did not wish to quit. Similarly, L.M.
acknowledged that she told appellant that she had to be careful about what she stated to other
people and that she had to choose her words carefully, but she explained that she intended to
provide appellant with benevolent advice rather than to punish her. Appellant has not submitted
sufficient documentary evidence to show that L.M. subjected her to harassment or
discrimination.22 As noted, she submitted final EEOC decisions, but these decisions do not support
her claims of wrongdoing by L.M. or other managers. Although it has been established that L.M.
made certain comments described above, appellant has not established that these isolated

18

T.C., Docket No. 16-0755 (issued December 13, 2016).

19

D.B., Docket No. 18-1025 (issued January 23, 2019); David W. Shirey, 42 ECAB 783, 795-96 (1991).

20

See F.K., Docket No. 17-0179 (issued July 11, 2017).

21

See id.

22

See B.S., Docket No. 19-0378 (issued July 10, 2018).

8

comments rose to the level of harassment or discrimination.23 Appellant also has not submitted
sufficient evidence to establish her harassment/discrimination claims that were not discussed in
the final EEOC decisions, such as her claim that L.M. threw a stapler at her. Therefore, she has
not established a compensable employment factor with respect to the claimed harassment and
discrimination.
On appeal, appellant, argues that her emotional condition claim should have been accepted
because she established compensable employment factors and the evidence of record establishes
that she is disabled. However, the Board has explained that she has not established a compensable
employment factor. As the Board finds that appellant has not established a compensable
employment factor, it is not necessary to consider the medical evidence of record.24
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty, as alleged.

23

See generally C.T., Docket No. 08-2160 (issued May 7, 2009) (finding that some statements may be considered
abusive and constitute a compensable factor of employment, but that not every statement uttered in the workplace will
be covered by FECA). The Board notes that L.M. indicated that she might have stated in appellant’s presence that it
would be stupid to put a draft into PDF. However, it has not been established that such a comment was actually made
or that it would rise to the level of harassment or discrimination even if it had been made.
24

See B.O., Docket No. 17-1986 (issued January 18, 2019) (finding that it is not necessary to consider the medical
evidence of record if a claimant has not established any compensable employment factors). See also Margaret S.
Krzycki, 43 ECAB 496, 502-03 (1992).

9

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

